DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. 20130037041A1 (hereinafter Worm) in view of US Patent App 20170055576A1 (hereinafter Beeson) and US Patent US 5388594 A (hereinafter Counts).
Regarding Claim 1, Worm discloses an aerosol generating article (¶48) comprising 5a substrate portion (Fig. 1 cartridge 300) that includes a substrate material (Figs. 4 – 4C, substrate medium 350) configured to generate a primary inhalable substance upon the application of heat thereupon (¶51), the substrate portion defining an outer surface (¶55) and an overwrap (Figs. 4A – 4C, overwrap 380) material configured to substantially surround the outer surface of the substrate portion.  Worm discloses that the substrate medium may be enclosed in several layers; “Further layers are also envisioned.” (¶68)
Worm does not explicitly disclose10 wherein the overwrap material comprises a plurality of layers comprising a three-layer laminate that includes an outer layer, an inner layer positioned proximate an outer surface of the substrate material, and an intermediate layer positioned between the outer layer and the inner layer, and wherein the inner layer of the overwrap material contains an aerosol generating component.
Beeson teaches a smoking article with an overwrap material (Figure 1, “wrapping material” 90).  The overwrap material can include a laminated paper type material.  As show in in Fig. 1, “Such a wrapping material 90 can be provided by a laminated paper/foil sheet, for example, comprised of an outer layer 94 of a paper-type material sheet and an inner layer 96 of a heat conductive metallic foil sheet.”  The inner layer of the wrapping material is proximate the outer surface of the substrate.  (Fig. 1, ¶30).  Beeson further teaches that the material can possibly be, “a paper/foil laminate or paper/foil/paper laminate” (¶44).  Beeson teaches that the use of a tri-laminate overwrap would improve the taste or sensory perception of the tobacco.  Beeson further teaches that the overwrap material is further directed to the reduction, minimization, or elimination of scorching or charring of the outer wrapping material (¶64).
Counts teaches a smoking system with a replaceable cigarette containing tobacco flavor to produce a vapor or aerosol (abstract).  Counts teaches a cigarette 23 (Figs. 4A and 4B, Col. 6, lines 57-64).  The cigarette has a tobacco web 57 formed of a carrier or plenum 59 which supports tobacco flavor material 61.  There is also a cigarette paper 69 which is over both the tobacco flavor material 61 and the tobacco web 57.  The web is an inner most layer to the tobacco flavor material.  The tobacco web which produces an aerosol in addition to the aerosol of the tobacco flavor material (Col. 8, lines 10-33). As the air is drawn through the tobacco web produces a flavored tobacco response of its own.  Count further teaches the tobacco web may 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Worm to incorporate wherein the overwrap material comprises a plurality of layers comprising a three-layer laminate that includes an outer layer, an inner layer positioned proximate an outer surface of the substrate material, and an intermediate layer positioned between the outer layer and the inner layer.   Worm discloses that the overwrap provides additional structure to the cartridge.  Beeson teaches that an overwrap can comprise three layers to improve the taste or sensory perception of the tobacco.  A person of ordinary skill in the art would combine the overwrap of Worm with the three layers of Beeson because doing so would improve taste or sensory perception of the tobacco and provide addition structure to the cartridge.     Further, a person of ordinary skill in the art would position the aerosol generating component on the inner layer with respect to the substrate as taught in Counts.  Counts teaches an overwrap.  In Counts the overwrap is comprised of the paper, the plenum, and the web.  The web is an inner most layer of the overwrap and positioned proximate to the tobacco flavor material.  The web is aerosol generating comprising a humectant to generate a precursor.  The web also contributes to the flavor response.  A person of ordinary skill in the art would recognize that the layers disclosed in Counts are an overwrap and position an aerosol generating layer proximate the substrate.  Doing so would provide a visible aerosol while at the same time supporting the substrate and imparting a flavor response to the user.    
Regarding Claim 5, modified Worm discloses Claim 1, as discussed above.  Modified Worm does not explicitly disclose wherein the outer layer comprises a paper material, the intermediate layer comprises a foil material, and the inner layer comprises an aerosol generating material.  
Beeson teaches a smoking article with an overwrap material (Figure 1, “wrapping material” 90).  The overwrap material can include a laminated paper type material.  As show in in Fig. 1, “Such a wrapping material 90 can be provided by a laminated paper/foil sheet, for example, comprised of an outer layer 94 of a paper-type material sheet and an inner layer 96 of a heat conductive metallic foil sheet.”  The inner layer of the wrapping material is proximate the outer surface of the substrate.  (Fig. 1, ¶30).  Beeson further teaches that the material can possibly be, “a paper/foil laminate or paper/foil/paper laminate”.  Beeson teaches that the use of a tri-laminate overwrap would improve the taste or sensory perception of the tobacco.  (¶44).  Beeson teaches that the tri-laminate may have an inner layer of tobacco paper.  Beeson further teaches that the overwrap material is further directed to the reduction, minimization, or elimination of scorching or charring of the outer wrapping material (¶64).  Beeson also points out that changing material of construction of the layers, altering their positions, and adding a layer, are all obvious modifications for one skilled in the art (¶37, ¶39, ¶45, ¶64, ¶83).
Counts teaches the tobacco web may have a humectant such as glycerin or propylene glycol to facilitate the formation of a visible aerosol by acting as an aerosol precursor (Col. 9, lines 45-54).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Worm to 
30Regarding Claim 6, modified Worm discloses the aerosol source member of Claim 5 as discussed above.  However, modified Worm does not explicitly disclose wherein the aerosol generating material comprises a cast sheet containing a fibrous material.  
Beeson teaches that the initial overwrap may have a cast sheet or extruded tobacco paper.  This paper layer may provide a tobacco flavor to the formed aerosol.  (¶45).
Counts teaches that the tobacco web is formed using a papermaking process (Col. 9, lines 8-9).  During this process resulting slurry may be cast onto the base mat (Col. 0, lines 26-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Worm to incorporate wherein the aerosol generating material comprises a cast sheet containing a fibrous material as taught in Beeson and Counts.  The cast sheet in Beeson is made of paper.  Paper, by definition, is a fibrous material.  A person of ordinary skill in the art, desiring to provide an overwrap material would select a cast sheet of fibrous paper.  
Regarding Claim 7, modified Worm discloses aerosol source member of Claim 5 as discussed above.  However, modified Worm does not explicitly disclose wherein the aerosol generating material comprises a reconstituted tobacco sheet.  
Beeson teaches that the initial overwrap may have a cast sheet or extruded tobacco paper (¶45).  The reconstituted tobacco sheets can be, “reconstituted sheets can be mixed with other cut fillers (i.e., a traditional cut filler tobacco, with or without an additional aerosol former) (i.e., a traditional cut filler tobacco, with or without an additional aerosol former).”  cast and mixed with other fillers (¶50).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Worm to incorporate wherein the aerosol generating material comprises a reconstituted tobacco sheet as taught in Beeson.  A person of ordinary skill in the art, desiring to provide tobacco to the aerosol generating device would select a reconstituted tobacco sheet with an additional aerosol former.  Doing so would improve the taste and sensory experience to be simulated to the taste of tobacco.
Regarding Claim 8, modified Worm discloses the aerosol source member of Claim 1 as discussed above.  However the combination does not explicitly disclose, wherein the overwrap material is configured to produce an initial inhalable substance prior to production of a primary inhalable substance from the substrate material.  
Worm teaches a smoking article that can yield one more inhalable substances.  The inhalable substances may be in a substrate or a simple paper that is coated with the substance (¶9).  Worm teaches configurations for directing the inhalable substances including the 
Counts teaches that the air is preferably drawn into the cigarette and the aerosol is developed by heating the tobacco web.  This then combines with the tobacco flavor material 61 (Col. 8, lines 10-33).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Worm to incorporate wherein the overwrap material is configured to produce an initial inhalable substance prior to production of a primary inhalable substance from the substrate material.  A person of ordinary skill in the art, desiring to provide a consumer with the ability to have multiple inhalable substances and therefore flavors, would configure the aerosol delivery device, a cooperation of the substrate and overwrap, to produce first and second inhalable substances.  Worm teaches many available configurations to control which inhalable substance is first and which is second.  
Regarding Claim 9, modified Worm discloses the aerosol source member of Claim 1 as discussed above.  Modified Worm does not explicitly disclose wherein the overwrap material is configured to produce a secondary inhalable substance after production of a primary inhalable substance from the substrate material.  
Worm teaches a smoking article that can yield one more inhalable substances.  The inhalable substances may be in a substrate or a simple paper that is coated with the substance (¶9).  Worm teaches configurations for directing the inhalable substances including the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Worm to incorporate wherein the overwrap material is configured to produce a secondary inhalable substance after production of a primary inhalable substance from the substrate material.  A person of ordinary skill in the art, desiring to provide a consumer with the ability to have multiple inhalable substances and therefore flavors, would configure the aerosol delivery device, a cooperation of the substrate and overwrap, to produce first and second inhalable substances.  Worm teaches many available configurations to control which inhalable substance is first and which is second.  
10Regarding Claim 10, modified Worm discloses the aerosol source member of Claim 1 as discussed above.  Worm further discloses wherein the overwrap material is configured to produce the initial inhalable substance in response to application of heat from an electrically generated heat source.  BeeWorm discloses a smoking article that produces an inhalable substance via an electrical heating element and an electrical power source (¶6). 
Regarding Claim 11, modified Worm discloses the aerosol source member of Claim 1 as discussed above.  However the modified Worm does not explicitly disclose wherein the overwrap material is 15configured to produce the initial inhalable substance in response to application of heat from a combustible carbon-based heat source. 
Beeson teaches an overwrap material that produces an inhalable substance.  As the substrate and overwrap are heated the tobacco sheet in the overwrap produces an initial inhalable substance.  This substance is produced via heat generation from the heat generation segment (¶45).  The heat generation segment is described as “carbonaceous fuel elements.” (¶6, see also ¶9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Worm to incorporate wherein the overwrap material is configured to produce the initial inhalable substance in response to application of heat from a combustible carbon-based heat source as taught in Beeson.  A person of ordinary skill in the art desiring to generate combustion of an overwrap would select a heat source of combustible carbon as taught in Beeson.  This is a well-established method for generating inhalable substances.
Regarding Claim 12, modified Worm discloses the limitations of claim 12, an overwrap material configured to substantially surround an outer surface of a substrate portion of an aerosol source member, the substrate portion including a substrate material configured to generate an inhalable substance upon the application of heat thereupon, the overwrap material comprising: a plurality of layers comprising a three-layer laminate that includes an outer layer, an inner layer positioned proximate an outer surface of the substrate material, and an intermediate layer positioned between the outer layer and the inner layer, wherein the inner layer of the overwrap material contains an aerosol generating component., 
Regarding claim 16, modified Worm discloses the limitations of claim 16, wherein the outer layer comprises a paper material, the intermediate layer comprises a foil material, and the inner layer comprises an aerosol generating material, for the reasons stated above with regard to claim 5.
Regarding claim 17, modified Worm discloses the limitations of claim 17, wherein the aerosol generating material comprises a cast sheet containing a fibrous material, for the reasons stated above with regard to claim 6.
Regarding claim 18, modified Worm discloses the limitations of claim 18, wherein the aerosol generating material comprises a reconstituted tobacco sheet, for the reasons stated above with regard to claim 7.
Regarding claim 19, modified Worm discloses the limitations of claim 19, wherein the overwrap material is configured to produce the initial inhalable substance in response to application of heat from an electrically generated heat source, for the reasons stated above with regard to claim 10.
Regarding claim 20, modified Worm discloses the limitations of claim 20, wherein the overwrap material is configured to produce the initial inhalable substance in response to application of heat from a combustible carbon-based heat source for the reasons stated above with regard to claim 11.
Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Worm, Beeson, and Counts as discussed above and in further view of US Patent App. 20170143042A1 (hereinafter Batista).
Regarding Claim 2, modified Worm discloses the aerosol source member of Claim 1 as discussed above.  Modified Worm may not explicitly disclose wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of 15approximately 2% - 20%.  
Batista teaches an aerosol generating system.  Figure 3 shows an aerosol-forming cartridge.  “The cartridge 30 comprises a base layer 32 and a cover layer 34 overlying multiple aerosol-forming substrates sandwiched between the base layer 32 and the cover layer 34.” (¶87).  Batista teaches that is advantageous to have “a plurality of aerosol-forming substrates arranged separately on a base layer and the heater comprises a plurality of heating elements each arranged to heat a different one of the plurality of aerosol-forming substrates” (¶36).  Specifically, a plurality of formers is advantageous to both stabilize with one former and generate a flavor with another (¶38). Bastista teaches the aerosol-forming substrate may comprise homogenized tobacco material.  “The homogenised tobacco material may alternatively have an aerosol former content of between 5 percent and 30 percent.” (¶40).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Worm to incorporate wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 2% - 20%.  Bastista teaches that the aerosol-forming percentage may to be optimized to help agglomerate the particulate tobacco.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Regarding Claim 3, modified Worm discloses the aerosol source member of Claim 1 as discussed above.  Modified Worm may not explicitly disclose wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 20% - 40%.  
Bastista teaches the aerosol-forming substrate may comprise homogenized tobacco material.  “The homogenised tobacco material may alternatively have an aerosol former content of between 5 percent and 30 percent.” (¶40).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 20% - 40%.  Bastista teaches that the aerosol-forming percentage may to be optimized to help agglomerate the particulate tobacco.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Regarding claim 13, modified Worm discloses the limitations of claim 13, wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 2% - 20%, for the reasons stated above with regard to claim 2
Regarding claim 14, modified Worm discloses the limitations of claim 14, wherein the aerosol generating component contained in the overwrap material has an aerosol former loading of approximately 20% - 40%, for the reasons stated above with regard to claim 3.

Response to Arguments
Applicant's arguments filed with RCE dated August 12, 2021 have been fully considered but they are not persuasive.
Applicant argues, “that Batista reference, which the Examiner cites as teaching the overwrap material, teaches away from an inner layer (the layer closest to the substrate material) containing an aerosol generating component. Rather, the Batista reference teaches that the aerosol forming substrates are sandwiched between a base layer (32) and a cover layer (34). See Batista reference, para. [0087] and Fig. 3. Applicant further notes that, although the Batista reference describes aerosol-forming substrates that are arranged on, or in cavities on, a base layer, the aerosol- forming substrates of the Batista reference do not comprise the base layer, and thus the aerosol-forming substrates of the Batista reference are always sandwiched between a base layer and a cover layer.”
Beeson teach multilayer overwraps.  Beeson specifically teaches a wrap with three layers (¶44).  Counts teaches a substrate surrounded by layers.  The inner layer comprises an aerosol former (Col. 9, lines 45-54).  This is separate from the substrate (tobacco flavor material 61) itself and is part of the portion of the cigarette that overwraps the substrate.  A person of ordinary skill in the art would immediately recognize the tobacco web to be an inner layer of an overwrap of a substrate.
The remainder of applicant’s response states, “[I]ndependent Claims 1 and 12 are in condition for allowance. Because the remaining pending claims depend from either Claim 1 or Claim 12, Applicant further submits that the rejections of these claims under 35 U.S.C. § 103 have also been traversed, and these claims are also in condition for allowance.”  However, the inclusion of Counts cures the deficiencies noted by applicant rendering the independent claims rejected.  As the independent claims are rejected, so are the claims depending thereon.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20040149298 A1 to Moffitt which discloses a cigarette that is formed with a tobacco rod portion, a filter tube portion, a tobacco mat layer wrapped around the tobacco rod portion (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747               


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747